Citation Nr: 1039442	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  04-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin condition to 
include as due to herbicide exposure.

3.  Entitlement to service connection for an enlarged prostate to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1965 to March 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO). 

In July 2007, the Board denied service connection for a left 
shoulder disability, a skin disorder, and an enlarged prostate.  
The Veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a September 2008 order, the Court vacated the 
decision and remanded the claims for compliance with the 
provisions of a Joint Motion for Remand.  

In February 2009, the Board remanded the claims for further 
development.   


FINDINGS OF FACT

1.  The Veteran's left shoulder disability first manifested 
greater than one year after service and is not related to any 
aspect of service including exposure to herbicide.  

2.  The Veteran's skin disorder first manifested after service 
and is not related to any aspect of service including exposure to 
herbicide.  

3.  The Veteran's enlarged prostate first manifested after 
service and is not related to any aspect of service including 
exposure to herbicide.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116 (West 2002); 38 C.F.R. 3.303, 3.307, 3.309 (2010).  

2.  The criteria for service connection for a skin disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 
38 C.F.R. 3.303, 3.307, 3.309 (2010).  

3.  The criteria for service connection for an enlarged prostate 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 
38 C.F.R. 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006)  

In correspondence in January 2003 and July 2003, the RO provided 
notices that met the requirements except that the notices did not 
provide information on the criteria for assignment of a rating or 
effective date.  However, the Board concludes that such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to the 
claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army infantryman including combat 
service in the Republic of Vietnam from March 1968 to March 1969.  
The Veteran was awarded the Bronze Star Medal, Air Medal, Combat 
Infantryman's Badge, and Purple Heart Medal.  He contends that 
his left shoulder disorder, skin disorder, and enlarged prostate 
first manifested in service or are related to service including 
to exposure to herbicide.  

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service. 38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
arthritis).

A veteran who served in the Republic of Vietnam between January 
9, 1962, and May 7, 1975, is presumed to have been exposed to 
certain herbicide agents (e.g., Agent Orange) during such 
service, absent affirmative evidence to the contrary.  
Service in the Republic of Vietnam includes service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be presumed 
for certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the case 
of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R.
§§ 3.307(a)(6), 3.309(e).  The following diseases are associated 
with herbicide exposure for purposes of the presumption: 
chloracne or other acneform disease consistent with chloracne, 
Type II diabetes, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), AL amyloidosis, and certain soft-tissue 
sarcomas.   Melanoma, basel cell, and squamous cell skin cancers 
are not among those diseases for which the presumption is 
available.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).   

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act 
of 1991 (in part) directed the Secretary of Veteran Affairs to 
enter into an agreement with the National Academy of Sciences 
(NAS) to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the Vietnam 
Era and each disease suspected to be associated with such 
exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection is 
not warranted, he must publish a notice of that determination, 
including an explanation of the scientific basis for that 
determination.  The Secretary's determination must be based on 
consideration of NAS reports and all other sound medical and 
scientific information and analysis available to the Secretary.  
See 38 U.S.C.A. § 1116(b)-(c).  

In response to seven NAS reports (and a special interim report), 
the Secretary published notices of these determinations in 
January 1994, August 1996, November 1999, January 2001, June 
2002, May 2003, March 2005, and June 2010.  The Secretary also 
reiterated that there is no positive association between exposure 
to herbicides and any other condition for which he has not 
specifically determined that a presumption of service connection 
is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).  NAS has 
issued Update 2008, and the Secretary proposed rules that add 
three additional disorders to the list of those for which the 
presumption of service connection is available.  The additional 
disorders are not applicable in this appeal, and the proposed 
rule is not yet final.  See 75 Fed.Reg. 14,391 (Mar. 25, 2010). 

Even if a veteran is not entitled to presumptive service 
connection for a disease claimed as secondary to herbicide 
exposure, VA must also consider the claim on a direct service-
connection basis.  When a disease is first diagnosed after 
service but not within the applicable presumptive period, service 
connection may nonetheless be established by evidence 
demonstrating that the disease was in fact incurred in service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service personnel records showed that the Veteran served in 
ground force units in the Republic of Vietnam in 1968-69.  
Therefore, he is presumed to have been exposed to herbicides.  

Left Shoulder Disorder

In an August 1965 enlistment medical history questionnaire, the 
Veteran denied any history of arthritis, joint deformity, or 
painful shoulder.  Outpatient treatment records contain entries 
during the Veteran's service in Germany in 1966 and 1967 but are 
silent for any symptoms related to his left shoulder.  In June 
1968, the Veteran sought treatment at a field aid station for 
backache after lying in one position in the rain.  A military 
physician noted the Veteran's reports of "creaking and popping" 
of unspecified joints.  The Veteran reported that he had 
experienced similar symptoms prior to service, was diagnosed with 
arthritis, and was prescribed injections and oral medication.  On 
examination, the physician noted a good range of motion of all 
joints with no objective changes, no evidence of arthralgia, and 
no evidence of any disease.  

Two weeks later, the Veteran again sought treatment.  The same 
physician noted that the Veteran's complaints were vague, non-
specific, rambling, unconnected symptoms of multiple systems.  
The Veteran reported that he had been previously seen by numerous 
physicians both military and civilian without definitive results.  
The Veteran did not report nor did the physician note any 
specific symptoms of the left shoulder.  The physician ordered 
tests and imaging associated with chest pain, sinus infection, 
and intestinal parasites.   In September 1968, the Veteran again 
sought treatment for pain in the knees, thoracic spine, and an 
unspecified shoulder.  The examiner noted no abnormalities.   The 
remainder of the outpatient treatment records in service is 
silent for any further joint symptoms.  The Veteran completed six 
additional months of combat service.  In a March 1969 medical 
history questionnaire, the Veteran denied any history of 
arthritis, joint deformity, or painful shoulder or any related 
injury.  In the concurrent discharge physical examination, a 
military physician noted no upper extremity abnormalities.  

Five months after discharge from service in August 1969, a VA 
physician performed a general medical examination including an 
assessment of residual disabilities from shell fragment wounds of 
the right wrist and right leg.  The Veteran did not report 
symptoms associated with the left shoulder. 

In July 2000, the Veteran began receiving medical care at a VA 
facility.  The examiner noted the Veteran's reports of not 
seeking medical care for the previous five years and denied any 
history of musculoskeletal problems.  

In August 2001, a VA primary care examiner noted the Veteran's 
reports of left shoulder pain for the previous three weeks.  The 
Veteran reported that he worked at the post office and carried 
heavy things on his left shoulder.  The examiner noted a full 
range of motion with no impingement.  Over the next few months, 
the Veteran continued to experience left shoulder pain and 
difficulty reaching upwards.  In December 2001, a magnetic 
resonance image showed mild acromioclavicular degenerative joint 
disease and a type I acromion but no rotator cuff tears.  In 
January 2002, a physician noted the Veteran's reports of 
continued left shoulder pain for the previous eight to nine 
months.  On examination, the physician noted some limitation of 
motion with pain at the end of the range.  The physician referred 
to the imaging study, diagnosed left shoulder impingement due to 
degenerative joint disease, and prescribed a course of physical 
therapy and a home exercise program.  

In June 2002, the Veteran underwent a screening examination for 
veterans who served in Vietnam. A screening record has been 
associated with the claims file and does not refer to the origin 
of a left shoulder disorder.  In July 2002 letter, a VA physician 
noted that the Agent Orange Registry Program examination showed 
left shoulder impingement.  The physician did not comment on the 
etiology of the disorder or suggest that it was related to 
exposure to herbicide.   

In January 2003, a VA physician noted the Veteran's report of 
left shoulder impingement for "many years" without injury or 
dislocation.  The Veteran had received a steroid injection and 
experienced pain when raising the left arm above the shoulder.  
The physician referred to the previous imaging study, obtained 
concurrent X-rays, and diagnosed degenerative joint disease of 
the left shoulder with impingement syndrome.  The physician did 
not comment on the etiology of the disorder.  

In June 2003, the Veteran identified a private physician who 
provided medical care for his shoulder from 1990 to 1995.  The RO 
did not initiate a request for relevant clinical records.  In a 
November 2009 letter, the Veteran's representative noted that the 
Veteran did not possess copies of the records and was informed 
that the records had been destroyed.  

In a June 2004 RO hearing, the Veteran stated that his left 
shoulder discomfort began during his service in Germany prior to 
deployment to Vietnam.  He stated that he was examined many times 
and prescribed medication and light duty.  The Veteran stated 
that no X-rays were taken and he could not remember what the 
physician told him about the problem.  He stated that when in 
Vietnam he moved frequently through wet terrain that had been 
treated with defoliant agents.  He also stated that he fired his 
weapon from the left shoulder and carried heavy equipment.  The 
Veteran denied any traumatic injury to the shoulder but contended 
that he was told by a VA physician during his Agent Orange 
screening that the disorder was related to herbicide exposure.

VA outpatient treatment records through June 2009 showed that the 
Veteran continued to experience occasional left shoulder pain in 
certain positions.  The records are silent for any report by the 
Veteran of any traumatic injury or any reference to events in 
service.  

In a December 2008 letter, the Veteran's representative noted 
that the January 2003 VA examiner did not discuss the service 
treatment record notations of the Veteran's complaints of 
multiple joint "popping and cracking" and pain in an 
unspecified shoulder.   The examiner also did not provide an 
opinion on the etiology of the disorder.  The representative did 
not suggest that the disorder was related to exposure to 
herbicide.  

In February 2010, a VA physician noted a review of the claims 
file.  The physician noted the Veteran's report of no history of 
a specific left shoulder injury or problem when he was in service 
but that he had experienced shoulder pain for many years with 
exacerbations starting in 2001 or 2002.  Although physical 
therapy did provide some improvement, he continued to experience 
daily pain when using the left arm or sleeping on that side.  On 
examination, the physician noted slight limitation of motion with 
subjective but no objective signs of pain.  There were signs of 
impingement but no loss of strength or muscle atrophy.  
Concurrent X-rays showed mild to moderate osteoarthritic changes.  
The physician diagnosed left rotator cuff tendinitis and left 
shoulder impingement syndrome.  In a May 2010 addendum, the 
physician concluded that the left shoulder disorder was not 
related to military service.  The physician noted that the 
Veteran denied any traumatic injury that would be sufficiently 
severe to cause joint disease 40 years later.  Although the 
service treatment records showed one episode of generalized upper 
back and shoulder pain, there was no therapy, continuity of 
symptoms, or follow up treatment until 2001.  Further, the 
physician noted that nature of the Veteran's disorder is the 
result of repetitive injury that occurs over many years of wear 
and tear.  The physician did not comment on causation related to 
herbicide exposure.  

The Board concludes that service connection for degenerative 
joint disease and tendinitis of the left shoulder with 
impingement is not warranted.  

The Board acknowledges the Veteran's lay evidence presented at 
his RO hearing of the onset of left shoulder discomfort in 
service and continuity of symptoms since service.  The Board also 
acknowledges the Veteran's firmly held belief that his disorder 
is related to exposure to herbicide.  The Veteran is competent to 
report on his observable symptoms and on his treatment encounters 
in service.  The Board concludes that his statements are not 
credible because they are inconsistent with the service treatment 
records, VA examination in 1969, and his own statements on his 
discharge medical history questionnaire and reports to VA 
clinicians starting in 2000.  The Veteran reported to military 
examiners that he had pre-service treatment for arthritis, but 
denied any such treatment or symptoms on his enlistment medical 
history questionnaire.  There is no record of any examination or 
treatment while he was stationed in Germany.  The Veteran denied 
any shoulder problems on a discharge medical history 
questionnaire and did not report any left shoulder symptoms on a 
VA examination five months after service.  Although the Veteran 
reported that he received private care for the shoulder starting 
in 1990, relevant records could not be recovered.  Moreover, the 
Veteran repeatedly reported to VA clinicians that the onset of 
left shoulder pain was in August 2001.  Further, the Veteran is 
not competent to assess the possible relationship of the left 
shoulder disorder to exposure to herbicide agents as this is a 
complex matter requiring scientific and medical expertise. 

The Board concludes that direct service connection is not 
warranted because service treatment records and the VA 
examination do not show injury or chronic left shoulder disease 
in service or within one year after service.  Exposure to wet 
terrain and stress from firearms and military equipment is 
consistent with the nature of his service.  However, there are no 
records of examination and treatment for the left shoulder while 
the Veteran was stationed in Germany in 1966 and 1967.   The 
Veteran was examined in June through September 1968.  However, no 
chronic disorder was identified.  Rather, the examining physician 
assessed the Veteran's symptom reports as vague, non-specific, 
rambling, unconnected symptoms of multiple systems.  The 
physician did not diagnose a disorder or further investigate.  
The Veteran continued six months of combat service with no 
further complaints until 2001.  At that time, he reported to VA 
examiners that he repeatedly carried heavy loads on his left 
shoulder at work and did not mention any events in service.  

Finally, the Board places greatest probative weight on the 
opinion of the VA physician in February and May 2010 who reviewed 
the entire history including the records of the single episode in 
service and concluded that the current left shoulder disorder was 
not related to that treatment or any injury in service because 
the nature of the disorder was more likely related to repetitive 
motion wear and tear and not to traumatic events 40 years 
earlier. 

The Board concludes that presumptive service connection for 
degenerative joint disease, tendinitis, and impingement of the 
left shoulder as a result of exposure to herbicides is not 
warranted because the disorder is not among those diseases for 
which the Secretary has determined to be related to the exposure.  
The Board places greatest probative weight on the NAS studies and 
conclusions of medical professionals based on significant 
research over many years.  The Veteran's lay contention, though 
sincere, is not competent evidence, and he has not provided or 
identified medical research or opinions in support of his 
contention.  

The weight of the credible and probative evidence demonstrates 
that the Veteran's current left shoulder disorder first 
manifested many years after service and is not related to his 
active service including exposure to herbicide.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Lewinski, 1 Vet. App. 49 (1990).

Skin Disorder

Service treatment records are silent for any symptoms, diagnosis, 
or treatment for a skin disorder.  In a March 1969 discharge 
examination, the Veteran denied any history of a skin disease and 
no skin abnormalities were noted by the examining physician.   No 
symptoms of a skin disorder were reported by the Veteran or noted 
by a VA examiner in August 1969.  

In September 1990, a private physician noted the Veteran's 
reports of intermittent puritic, discrete, lichenified plaques in 
the groin, right axilla, and lower back that he experienced for 
"several years."  The physician did not note any reports by the 
Veteran of service in Vietnam.  The physician noted a positive 
fungus culture and diagnosed lichen simplex chronicus and 
possible tinea.  He prescribed steroidal surface medication.  In 
a February 1991 follow-up, the physician noted that the 
medication caused remission of the outbreaks. 

In June 2000, a VA examiner noted the Veteran's reports of 
unspecified, intermittent skin symptoms since service during the 
Vietnam era.  The examiner diagnosed tinea pedis and corpus and 
prescribed surface medication.  In February 2002, a primary care 
nurse practitioner noted that the skin rash "might be related to 
Agent Orange exposure."  In a July 2002 letter, a VA physician 
noted that the Veteran completed an Agent Orange Registry 
examination in June 2002.  There was no mention of a skin 
disorder.  However, the Veteran was examined the same month in a 
VA dermatology clinic.  A physician noted lichenified papules 
around the Veteran's waist and diagnosed atopic dermatitis.  The 
physician noted a history of exposure to herbicide but did not 
provide a clear opinion on the origin of the skin disorder.  In 
January 2003, another VA physician noted diffuse xerosis with 
inflammatory hyperpigmentation of the lower legs, dorsum of the 
feet, and erythematous patches of the chest and right arm.  The 
physician diagnosed xerosis with chronic puritic nonspecific 
dermatitis but did not note exposure to herbicide or provide an 
opinion on the origin of the disorder.  

In a June 2004 RO hearing, the Veteran stated that his duties in 
Vietnam required movement through wet terrain and in areas 
treated with herbicides.  He stated that he often encountered 
leeches during this service and that his skin rashes started when 
he was discharged from service.  He stated that he was told by VA 
and private physicians that his rash was caused by contact with 
impure water and herbicide. 

VA outpatient records through June 2009 showed continued follow-
up and prescriptions for surface medication for atopic 
dermatitis.  

In February 2010, a VA physician noted a review of the claims 
file and the Veteran's reports of the onset of the skin disorder 
in 1970.  On examination, the physician noted patches of 
hyperpigmented lesions on the right arm, anterior chest, and 
right thigh.  The physician continued the diagnosis of atopic 
dermatitis.  In a May 2010 addendum, the physician noted that 
there were no skin symptoms noted in the service treatment 
records.  The Veteran denied any history of acneform lesions.  
The physician concluded that the current disorder was not related 
to service because there were no symptoms or treatment in service 
and because atopic dermatitis is not associated with herbicide 
exposure.  

The Board concludes that service connection for atopic dermatitis 
is not warranted on either a direct or presumptive basis.  The 
Board acknowledges the Veteran's statements that he first 
experienced skin rashes after service in 1970 and that military 
and private physicians told him that the disorder was related to 
herbicide exposure.  The Veteran is competent to report on his 
observable symptoms and on information he received from medical 
care providers.  The Board places less probative weight on his 
statements of the onset in 1970 and continuity of symptoms since 
that time because they are inconsistent with other reports made 
to clinicians since 1990.  Service treatment records and the 
report of an August 1969 VA examination do not show nor does the 
Veteran contend that the disorder manifested in service 
concurrent with his duties in a tropical environment.  Although 
presumptive service connection for a chronic disease such as 
scleraderma is available, no presumption is available for lichen 
simplex chronicus, dermatitis, or tinea.  

The private physician in 1990 noted no references to service in 
Vietnam or exposure to herbicide.   Although a VA nurse 
practitioner suggested that tinea might be associated with Agent 
Orange exposure, the nurse's statement was conditional and not 
supported by any rationale.  The results of the Agent Orange 
Registry examination showed no diagnosis of a skin disease.  
Although the Veteran is competent to report that he was told by 
physicians that his skin disorder was related to herbicide, no 
such opinions were noted in the clinical records.  The Board 
places much greater probative weight on the opinion of the VA 
examiner in 2010 who reviewed the entire history and concluded 
that the current skin disorder did not manifest in service and 
that dermatitis is not associated with exposure to herbicide.  
The Board also places great probative weight on the NAS medical 
studies that demonstrate an association to herbicide with 
chloracne and acneform diseases, porphyria cutanea tarda, and 
soft tissue sarcoma but not dermatitis or tinea.  There is no 
competent evidence that the post service delayed onset of a skin 
disorder is related solely to exposure to a tropical, wet 
environment.  Moreover, a presumption of service connection for 
dermatitis or tinea based on exposure to herbicide is not 
available.  

The weight of the credible and probative evidence demonstrates 
that the Veteran's current atopic dermatitis first manifested 
after service and is not related to his active service including 
exposure to herbicide.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Enlarged Prostate

Service treatment records are silent for any symptoms, diagnoses, 
or treatment of the prostate.  The Veteran was treated for 
gonorrhea in March through July 1967 and in March 1968.  A 
negative test was noted in January 1969.  No examiner noted any 
symptoms of restricted urine flow or associated the infection 
with the prostate.  The Veteran denied any history of venereal 
disease on a January 1969 discharge medical history 
questionnaire, and a military physician noted no chronic 
genitourinary abnormalities.  Five months after discharge in 
August 1969, a VA physician noted a normal genitourinary system.  

In July 2000 a VA primary care clinician noted the Veteran's 
report that his urinary flow stopped prior to emptying the 
bladder.  The clinician diagnosed a possible enlarged prostate 
and prescribed medication.  In a July 2002 letter, a VA physician 
noted that enlarged prostate was diagnosed during an Agent Orange 
Registration examination but made no comment on the origin of the 
disorder.  In January 2003, a VA physician noted the two year 
history of medication for incomplete voiding, frequency, and 
urgency with improvement achieved with the medication.  The 
physician diagnosed enlarged prostate but made no comment 
regarding the etiology of the disorder.  Prostate specific 
antigen (PSA) testing over the previous three years was normal 
and did not indicate the presence of prostate cancer.  

In a June 2004 RO hearing, the Veteran stated that in 2003 a VA 
physician told him that his enlarged prostate was related to 
exposure to herbicide.  

VA outpatient treatment records through July 2009 showed 
continued treatment for benign prostate hypertrophy with 
medication.  The Veteran was noted to be asymptomatic in the most 
recent primary care record.   PSA tests results were uniformly 
normal with no diagnosis of prostate cancer.  

In a December 2008 letter, the Veteran's representative noted 
that the Veteran was diagnosed with gonorrhea in service and that 
an opinion regarding the relationship between that disease and 
the enlarged prostate was necessary.  

In February 2010, the VA physician who performed the examination 
in 2003 noted a review of the claims file including the Veteran's 
service in Vietnam and exposure to herbicide.  The physician also 
noted the most recent PSA test obtained in March 2008 was in the 
normal range.  The physician noted symptoms of dysuria and 
nocturia but that the Veteran consumed three to four glasses of 
water, three cups of coffee, and and one to two cans of soda each 
day.  On examination, the prostate was mildly enlarged but less 
so than noted during his examination in 2003.  In a May 2010 
addendum, the physician noted no history of prostate cancer.  The 
examiner concluded that the Veteran had an enlarged prostate that 
"is most likely due to aging."  

The Board concludes that service connection for an enlarged 
prostate is not warranted on a direct or presumptive basis.  The 
Veteran does not contend nor does the record show any 
manifestation of the disorder in service or prior to 2001.  The 
Board acknowledges the Veteran's statements that he was told by 
VA physicians that his enlarged prostate was related to herbicide 
exposure.  The Veteran is competent to report his observable 
urinary symptoms and the information he received from medical 
care providers.  However, the Board places low probative weight 
on his statements because none of the clinical records or letters 
from these providers showed any such opinion.  

Although prostate cancer is among those diseases for which a 
presumption of service connection from herbicide exposure is 
available, the records show that the Veteran has never been 
diagnosed with prostate cancer.  The Board places greatest 
probative weight on the NAS reports that show no relationship of 
herbicide exposure to enlarged prostate.  The Board also places 
great probative weight on the opinion of the VA physician in May 
2010 who reviewed the entire service and post-service history, 
including the Veteran's history of gonorrhea, and concluded that 
the prostate disorder was most likely related to aging. 

The Board considered whether an additional medical opinion is 
necessary to specifically respond to the contention by the 
Veteran's representative that the enlarged prostate is related to 
episodes of gonorrhea in service.  Notably, this contention was 
not raised before the Court or in any previous statement to 
adjudicators, clinicians, or at the RO hearing.  An opinion on 
this theory was not directed in the Joint Motion for Remand. 

VA must provide a medical examination and opinion when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. App. at 
83.

In this case, the Board concludes that an additional examination 
is not required.  The VA examiner reviewed the claims file in 
conjunction with the 2010 examination, including the service 
treatment records and the records relating to gonorrhea.  There 
is no credible evidence of record to indicate that the prostate 
disorder "may be" or is in any way associated with gonorrhea.  
Any such suggestion requires some basis, medical expertise, and 
rationale.  The Veteran's representative does not possess medical 
expertise, and she has not offered as evidence any basis or 
rationale.  

Here,  the VA physician in February and May 2010 noted a review 
of the claims file, which included the service treatment records 
and records related to gonorrhea. Following examination and 
review of these records, the examiner concluded that the enlarged 
prostate was due to aging.  An additional medical opinion is not 
necessary to further elaborate.   

The weight of the credible and probative evidence demonstrates 
that the Veteran's current enlarged prostate first manifested 
many years after service and is not related to his active service 
including exposure to herbicide.   As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" rule 
is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left shoulder disorder is denied. 

Service connection for a skin disorder is denied. 

Service connection for an enlarged prostate is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


